

115 HR 4573 IH: Gun Violence Research Act of 2017
U.S. House of Representatives
2017-12-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4573IN THE HOUSE OF REPRESENTATIVESDecember 6, 2017Ms. Kelly of Illinois (for herself, Mr. Richmond, Mr. Clay, Mr. Lawson of Florida, Mr. Lewis of Georgia, Mr. Danny K. Davis of Illinois, Mr. David Scott of Georgia, Mr. Rush, Ms. Eddie Bernice Johnson of Texas, Ms. Wilson of Florida, Mr. Jeffries, Mrs. Beatty, Mrs. Lawrence, Ms. Bass, Mr. Carson of Indiana, Ms. Clarke of New York, Ms. Fudge, Mrs. Watson Coleman, Ms. Adams, and Mr. Evans) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo clarify that the Dickey Amendment does not prevent the use of funds for research on mental
			 health, gun violence, and how they intersect, and to provide for reporting
			 on the effects of gun violence.
	
 1.Short titleThis Act may be cited as the Gun Violence Research Act of 2017. 2.FindingsThe Congress finds as follows:
 (1)As of December 4, 2017, there have been 56,825 incidents of gun violence in the United States in 2017.
 (2)As of December 4, 2017, there have been 14,319 deaths related to gun violence in the United States in 2017.
 (3)Defining a mass shooting as an incident of violence during which four or more people are shot, not including the shooter—
 (A)there have been 327 mass shootings in the United States in 2017; (B)on average, there is more than one mass shooting each day in the United States; and
 (C)there have been more than 1,500 mass shootings in the United States since the shooting at Sandy Hook Elementary in 2012.
 3.Research on mental health, gun violence, and how they intersectEffective on the date of enactment of the Consolidated Appropriations Act, 2016 (Public Law 114–113), section 210 (prohibiting the availability of funds to advocate or promote gun control) of title II of division H of such Act (relating to the Department of Health and Human Services) is amended to read as follows:
			
 210.None of the funds made available in this title may be used, in whole or in part, to advocate or promote gun control. Nothing in this section shall be construed to limit funding for the conduct or support of research on mental health, gun violence, and how they intersect..
 4.Report on effects of gun violence on public healthNot later than one year after the date of the enactment of this Act, and annually thereafter, the Surgeon General of the Public Health Service shall submit to Congress a report on the effects on public health, including mental health, of gun violence in the United States during the preceding year, and the status of actions taken to address such effects.
 5.Report on effects of gun violence on mental health in minority communitiesNot later than one year after the date of the enactment of this Act, the Deputy Assistant Secretary for Minority Health in the Office of the Secretary of Health and Human Services shall submit to Congress a report on the effects of gun violence on public health, including mental health, in minority communities in the United States, and the status of actions taken to address such effects.
		